Citation Nr: 1823740	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 14-31 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine spondylosis with strain.

2. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Reno, Nevada.

In correspondence dated February 2015, the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion (ROM) testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. If a test is not conducted, the examination should explain why such test was not necessary.

The Veteran underwent VA examinations of his back and neck in October 2013. While the examinations tested for pain during active motion, they did not test for pain with passive motion, weight-bearing, or nonweight-bearing. Therefore, the Board finds that the VA examinations are inadequate under the standard set forth in Correia, supra, and that a remand is warranted for new VA examinations that test the ranges of motion in active motion, passive motion, weight-bearing, and non-weight-bearing motions, of the back and neck.

Further, the Board acknowledges the Veteran's contention that his lumbar spine spondylosis with strain and DDD of the cervical spine have worsened since the last VA examination. See December 2015 appellate brief; June 2017 statement in support of claim. The Board notes that the October 2013 examinations are over 4 years old. Therefore, new VA examinations are also warranted due to evidence of a worsening condition. See 38 C.F.R. § 3.327 (a); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Lastly, the Board notes the Veteran's contention made through his representative that his lumbar spine spondylosis with strain and DDD of the cervical spine contribute to him not obtaining and maintaining substantial employment. See August 2015 statement of accredited representative. Vocational rehabilitation and retirement (VR&E) records from indicate that the Veteran worked as a medical assistant. See July 2012 VR&E report of contact. In a June 2017 written statement, the Veteran indicated that he continues to be employed, albeit with difficulty. A total disability rating based on individual unemployability (TDIU) due to service-connected disability may only be granted if the Veteran is unable to be substantially and gainfully employed. Therefore, the Board finds that a claim for a TDIU is not currently raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran VA examinations to determine the current severity of the of his service-connected lumbar spine spondylosis with strain as well as his DDD of the cervical spine. The claims folder should be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report. Any indicated studies, including imaging studies, should be performed.

As part of each examination, the examiner must evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for both the back and neck. The examiner must specifically identify the points, if any, at which pain begins. If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner must also note whether there are further functional limitations of the neck or the back due to pain, weakness, fatigue or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

Only if the Veteran reports flare-ups, the examiner must state whether pain could significantly limit functional ability during flare-ups or when the back or neck is used repeatedly over a period of time. This determination must be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. If the examiner cannot offer an opinion on functional limitations during flare-ups without resorting to speculation, the examiner must:

a. Make it clear that he or she has considered all procurable assembled data, such as obtaining all tests and records that might reasonably illuminate the medical analysis, and;

b. Explain the basis for his or her conclusion that a non-speculative opinion cannot be offered. In this regard, it must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation of the individual examiner.

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner are advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. Thereafter, readjudicate the issues remaining on appeal-entitlement to a rating in excess of 20 percent for lumbar spine spondylosis with strain and a rating in excess of 10 percent for DDD of the cervical spine. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

